Citation Nr: 0827852	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-39 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for hypertension 
evaluated as 10 percent disabling from July 25, 2001 to 
October 18, 2004; and 20 percent disabling, effective October 
19, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran had active service from October 1955 to October 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted the 
veteran's claim of entitlement to service connection for 
hypertension and assigned a 10 percent rating effective July 
25, 2001.  The veteran perfected an appeal with regard to the 
initial evaluation. 

In December 2005, the RO issued a rating determination 
evaluating the veteran's service connected hypertension at 20 
percent disabling effective October 19, 2004.  In March 2006 
the RO granted service connection for coronary artery disease 
with an initial evaluation of 100 percent.


FINDINGS OF FACT

1.  The veteran's hypertension was manifested by diastolic 
pressure predominantly 100 or less and systolic pressure 
predominantly less than 200 from July 25, 2001 to October 18, 
2004.

2.  The veteran's hypertension has been manifested by 
diastolic pressure of less than 110 with no reading of 120 or 
more since October 19, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10% for 
hypertension were not met from July 25, 2001 to October 19, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

2.  The criteria for a disability rating in excess of 20% for 
hypertension have not been met after October 19, 2004.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The courts have held that where the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The issue in this appeal arises from the 
veteran's disagreement with the initial rating following the 
grant of service connection.  There has been no allegation of 
prejudice from any notice error.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  There has been no allegation of prejudice 
in this case.  Further VCAA notice is, therefore, not 
required in this case.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations.  

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

Analysis

The rating schedule provides a 10 percent evaluation for 
hypertension manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2007). 

In regard to the evaluation for hypertension from July 25, 
2001 to October 19, 2004, the evidence shows that the veteran 
has required continuous medication for control of his 
condition throughout this period, but the use of medication 
is contemplated by the 10 percent criteria.  There were blood 
pressure readings of 164/85 in July 2001, 208/90 in November 
2001, 158/70 in March 2003, 154/84 in October 2003, 180/80 in 
May 2004, and 180/90 in October 2004.  

The July 2001 to October 2004 blood pressure ratings 
approximate the 160/100 pressures necessary for a 10 percent 
disability evaluation for hypertension, but there were no 
diastolic readings of 110 or more, and there was only one 
reading of 200 or more.  The highest recorded diastolic 
reading was 90.  The singly systolic reading in of 200 or 
more was reported in November 2001, when the reading was 208.  
This reading was, however interspersed with numerous other 
systolic readings that were all well below 200.  The highest 
systolic reading other than that reported in November 2001, 
was 180.

In regard to the evaluation for hypertension since October 
19, 2004, there have been no reported diastolic blood 
pressure readings approximating 120 or more.  

Since October 19, 2004, there have been several systolic 
readings of 200 or more, but no diastolic pressures were 
recorded over 90.  Diastolic pressures in excess of 120 are 
required for a disability rating in excess of 40 percent.  
The evidence is therefore against assigning a disability 
rating in excess of 20 percent for the period since October 
19, 2004.  

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The veteran's symptoms are described in the rating criteria.  
The veteran has not reported that hypertension has interfered 
with employment.  Additionally, although the veteran has 
required regular cardiac care and intermittent 
hospitalization, the Board notes that he is currently 100 
percent service connected for coronary artery disease and 
that rating is designed to compensate for these particular 
issues.  There have been no reports of any exceptional 
factors directly resulting from his hypertension.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

As just discussed the veteran's blood pressure readings do 
not approximate the levels needed for a higher initial 
evaluation; therefore, the preponderance of the evidence is 
against his claim.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to a higher initial evaluation for hypertension 
is denied.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


